DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on July 28, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 5, 7-9, 12 and 15 have been amended.
Claims 1-20 are pending and have been examined.
Response to Amendments
Applicant amendments to claims 1-2, 5, 7-9, 12 and 15 are acknowledged.  112 rejection has been withdrawn. 
Response to Arguments
Applicant's arguments regarding prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  Applicant’s arguments regarding 101 rejections have been considered but not found persuasive.  Applicant argues:

A.  The use of the biometric identification reduces and/or eliminates the information that a user typically has to provide; which is an improvement to the user interface.

Examiner’s Response:  The biometrics are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computer environment is not a practical application of the abstract idea and does not take the claim out of the commercial interactions that are part of the methods of organizing human activity grouping. The claims are directed to an abstract idea. 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefore, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is
directed to abstract idea without significantly more.
The independent claim(s) 1, 8, and 15 recite(s) describe a vending system
comprising:
-obtaining a digital representation of a biometric of a person
-determine an identity of the person using the digital representation of the
biometric
-determine a pickup order associated with the identity, the pick-up order including a non-prescription item;
-determine that the pickup order includes a prescription item
-upon verifying that a valid prescription for the prescription item is associated with
the identity
-enabling providing the pickup order. 
The confirmation of a person’s identity, and using the identity to find a pickup order, and then allowing that order to be dispensed to the identified person are all normal sales activities. Sales activities are considered a commercial interaction, and are part of the enumerated grouping of a certain method of organizing human activity.
The additional elements include a non-transitory storage medium, a processor and a 
vending system. This judicial exception is not integrated into a practical application because the non-transitory storage medium and the processor are computer elements, which provide a means to apply the abstract idea. The computer elements are used as a tool to perform the abstract idea, and under MPEP 2106.05(f) fail to integrate the abstract idea. The vending system components are used for selling items, and perform the functions that they are designed for. Linking the judicial exception to a vending system is just that, a link to a computer implementation. The structure of the vending machine is not claimed, and therefore is presented to only provide items  after the performance of the judicial exception. MPEP 2106.05(f)(2) specifically discusses how linking the execution of a judicial exception to a device that is doing what it is designated to do, do not provide more than application. Further, a vending machine described in such a broad manner does not claim a particular machine, since the vending machine presence is only to provide the product, and does not make the claims eligible. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer elements are not more than tools to perform the abstract idea, and the vending machine is presented as a broad linking device, with no significant structure. The application of the judicial exception on computer elements and machinery, does not amount to significantly more than the judicial exception.
Dependent claims 2-7, 9-14, and 16-20, further discuss additional steps
performed by the processor. Performing analysis about payments, discount and
insurance are all necessary to complete payment, but the act of a processor completing
payment is another instruction implemented by the computer element. Therefore, the
claims fail to integrate the judicial exception into a practical application or provide
significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-6, 8-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0281656 A1 Draper in view of US 2018/0253682 A1Gilman.

Regarding claim 1, Draper teaches an automated biometric pharmacy vending system
(Draper Abstract, dispensing prescriptions system using biometrics), comprising:
a non-transitory storage medium that stores instructions (Draper Para. [0044-0045] the
RDS, remote dispensing system, comprises an internal computer with processor,
data storage and communication);
and a processor that executes the instructions (Draper Para. [0044-0045] the RDS,
remote dispensing system, comprises an internal computer with processor, data
storage and communication) to:
obtain a digital representation of a biometric of a person (Draper Para. [0064] at the
RDS, patient enters their personal information through a biometric reader and
their identity is verified);
determine an identity of the person using the digital representation of the biometric
(Draper Para. [0064] at the RDS, patient enters their personal information through
a biometric reader and their identity is verified);
determine a pickup order associated with the identity (Draper Para. [0064] when an
identity is verified, the computer system determines the prescription authorized
to be dispensed to the patient);
determine that the pickup order includes a prescription item (Draper Para. [0064] when
an identity if verified, the computer system determines the prescription
authorized to be dispensed to the patient);
and upon verifying that a valid prescription for the prescription item is associated with
the identity (Draper Para. [0066] the label is verified to match the prescription
identity, before proceeding to dispensing),
enable providing of the pickup order (Draper Para. [0066] when the prescription and identity are verified, the prescription is moved to the dispensing area).

Regarding the limitation on the pickup order including a non-prescription item, Draper discloses that non-prescription medications can also be loaded into inventory, (see at least paragraph 0057).  In at least paragraph 0068 Draper discloses that the RDS can also dispense non-prescription products.  Therefore, it is made obvious that an order may include prescription and non-prescription items. Also, Gilman in at least abstract and figure 2B discloses a system for pre-processing and fulfillment of mixed orders (prescription and retail).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Draper and Gilman in order to provide a system capable of processing and fulfilling orders having both prescription pharmacy components and store retail components (Gilman paragraph 0007).

Regarding claim 2, the combination Draper/Gilman teaches the system of claim 1, wherein the processor is a component of a vending machine (see at least paragraph 0044).

Regarding claim 5, the combination Draper/Gilman teaches the system of claim 1, wherein the processor processes a payment for the pickup order prior to enabling providing of the pickup order (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription).

Regarding claim 6, the combination Draper/Gilman teaches the system of claim 5, wherein the processor processes the payment using payment details associated with the identity (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription).

Regarding claim 8, Draper teaches an automated biometric pharmacy vending system (Draper Abstract, dispensing prescriptions system using biometrics), comprising: a non-transitory storage medium that stores instructions (Draper Para. [0044-0045] the RDS, remote dispensing system, comprises an internal computer with processor, data storage and communication);
and a processor that executes the instructions (Draper Para. [0044-0045] the RDS,
remote dispensing system, comprises an internal computer with processor, data
storage and communication) to:
obtain a digital representation of a biometric of a person (Draper Para. [0064] at the
RDS, patient enters their personal information through a biometric reader and
their identity is verified);
determine an identity of the person using the digital representation of the biometric
(Draper Para. [0064] at the RDS, patient enters their personal information through
a biometric reader and their identity is verified);
determine a pickup order associated with the identity (Draper Para. [0064] when an
identity if verified, the computer system determines the prescription authorized to
be dispensed to the patient);
determine that insurance coverage is associated with the identity (Draper Para. [0064]
payment and insurance information are entered based on the user, and pays
before dispensing of the prescription);
and upon at least partially processing a payment using the insurance coverage (Draper
Para. [0064] payment and insurance information are entered based on the user,
and pays before dispensing of the prescription),
enable the providing of the pickup order (Draper Para. [0066]
when the prescription and identity are verified, the prescription is moved to the
dispensing area).

Draper discloses verifying insurance coverage and determining the amount of co-pay, or other payment that is required (see at least paragraph 0064).  Draper does not explicitly disclose the following limitation, however Gilman does:

determine that the insurance coverage is applicable to a portion of items of the pickup order; and (see at least paragraphs 0065, 0087 and 0158-payment processing determines insurance coverage on eligible items, payment methods such as HAS, FSA, credit cards, promotional credits, loyalty programs, etc to intelligently process and fulfill an order).

use the insurance coverage to at least partially process the payment for the portion of the items of the pickup order. (see at least paragraphs 0065, 0087 and 0158- payment processing determines insurance coverage on eligible items; the payment system may automatically charge eligible items to a health savings account and the remaining items to a credit card or other payment method).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Draper and Gilman in order to provide a system capable of processing and fulfilling orders having both prescription pharmacy components and store retail components (Gilman paragraph 0007).


Regarding claim 9,  Draper discloses verifying insurance coverage and determining the amount of co-pay, or other payment that is required (see at least paragraph 0064).  Draper does not explicitly disclose the following limitation, however Gilman does:

determines that the insurance coverage is only applicable to part of the pickup order; (see at least paragraphs 0065, 0087 and 0158-payment processing determines insurance coverage on eligible items, payment methods such as HAS, FSA, credit cards, promotional credits, loyalty programs, etc to intelligently process and fulfill an order).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Draper and Gilman in order to provide a system capable of processing and fulfilling orders having both prescription pharmacy components and store retail components (Gilman paragraph 0007).

Regarding claim 10, furthermore Draper teaches wherein: the payment is a
first payment; the first payment partially pays for a cost of the pickup order; and the
processor processes a second payment for a remainder of the cost of the pickup order
prior to enabling vending of the pickup order (see at least paragraph 0064)

Regarding claim 11, furthermore Gilman discloses wherein the insurance coverage discounts the pickup order (see at least paragraphs 0065, 0087 and 0158-payment processing determine insurance coverage on eligible items, payment methods such as HAS, FSA, credit cards, promotional credits, loyalty programs, etc to intelligently process and fulfill an order).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Draper and Gilman in order to provide a system capable of processing and fulfilling orders having both prescription pharmacy components and store retail components (Gilman paragraph 0007).


Regarding claim 12, furthermore Gilman teaches wherein the processor: determines that the identity qualifies for a discounted pricing on at least part of the pickup order; and at least partially processes the payment using the discounted pricing. (see at least paragraphs 0063, 0065, 0087, 0158 and 0036- payment processing determines insurance coverage on eligible items, payment methods such as HAS, FSA, credit cards, promotional credits, loyalty programs, etc to intelligently process and fulfill an order).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Draper and Gilman in order to provide a system capable of processing and fulfilling orders having both prescription pharmacy components and store retail components (Gilman paragraph 0007).


Regarding claim 13, furthermore Draper teaches wherein the processor verifies a prescription for an item in the pickup order prior to enabling vending (Draper
Para. [0064] when an identity if verified, the computer system determines the
prescription authorized to be dispensed to the patient; Para. [0066] the label is
verified to match the prescription identity, before proceeding to dispensing).

Regarding claim 15, Draper teaches an automated biometric pharmacy vending system (Draper Abstract, dispensing prescriptions system using biometrics), comprising:
a non-transitory storage medium that stores instructions (Draper Para. [0044-0045] the RDS, remote dispensing system, comprises an internal computer with processor, data storage and communication);
and a processor that executes the instructions (Draper Para. [0044-0045] the RDS,
remote dispensing system, comprises an internal computer with processor, data
storage and communication) to:
obtain a digital representation of a biometric of a person (Draper Para. [0064] at the
RDS, patient enters their personal information through a biometric reader and
their identity is verified);
determine an identity of the person using the digital representation of the biometric
(Draper Para. [0064] at the RDS, patient enters their personal information through
a biometric reader and their identity is verified);
determine a pickup order associated with the identity (Draper Para. [0064] when an
identity if verified, the computer system determines the prescription authorized to
be dispensed to the patient);
enable the providing of the pickup order (Draper Para. [0066]
when the prescription and identity are verified, the prescription is moved to the
dispensing area).

Draper discloses verifying insurance coverage and determining the amount of co-pay, or other payment that is required (see at least paragraph 0064).  Draper does not explicitly disclose the following limitation, however Gilman does:

determine that the identity qualifies for a discounted pricing on at least a portion of the
pickup order (see at least paragraphs 0063, 0065, 0087, 0158 and 0036-payment processing determines insurance coverage on eligible items, payment methods such as HAS, FSA, credit cards, promotional credits, loyalty programs, etc to intelligently process and fulfill an order).

and upon at least partially processing a payment for the at least the portion of the
pickup order using the discounted pricing (see at least paragraphs 0063, 0065, 0087, 0158 and 0036- payment processing determines insurance coverage on eligible items, payment methods such as HAS, FSA, credit cards, promotional credits, loyalty programs, etc to intelligently process and fulfill an order).

the discounted pricing unrelated to insurance coverage possessed by the person; (see at least paragraphs 0063, 0065, 0087, 0158 and 0036-promotional credits, loyalty programs).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Draper and Gilman in order to provide a system capable of processing and fulfilling orders having both prescription pharmacy components and store retail components (Gilman paragraph 0007).

Regarding claim 16, furthermore Gilman teaches, wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion
of the pickup order by communicating with a device associated with a manufacturer of a
product in the at least the portion of the pickup order (see at least paragraphs 0063, 0065, 0087, 0158 and 0036).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings in Draper and Gilman in order to provide a system capable of processing and fulfilling orders having both prescription pharmacy components and store retail components (Gilman paragraph 0007).


Claims 3-4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable
over US 2009/0281656 A1 Draper in view of US 2018/0253682 A1Gilman, further in view of US 2019/0066828 A1 Adams.


Regarding claim 3, the combination Draper/Gilman fails to explicitly disclose wherein: the pickup order includes a medical product that is subject to a regulation regarding an amount of purchase allowed within a period of time; and the processor determines that purchases less than the amount within the period of time are associated with the identity. Adams teaches wherein: the pickup order includes a medical product that is subject to a regulation regarding an amount of purchase allowed within a period of time (Adams Para. [0065] based on different drug tiers, a specific amount may only be dispensed over a specific time, and not be a prescription); and the processor determines that purchases less than the amount within the period of time are associated with the identity (Adams Para. [0066-0067] the kiosk may dispense regulated medications based on what is legally allowed). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination Draper/Gilman with the drug regulation parameters of Adams. The motivation for doing so would be to prevent the need for pharmacists or employee intervention, which may the checkout process longer and take time away from employees doing other necessary activities in store (Adams Para. [0067] kiosk authenticates, dispenses without human interaction).

Regarding claim 4, the combination Draper/Gilman fails to explicitly disclose wherein: the pickup order includes a product restricted to a threshold age; and the processor determines the identity is associated with an age that is at least the threshold age. Adams teaches wherein: the pickup order includes a product restricted to
a threshold age (Adams Para. [0065] limitation for purchase based on age); and the
processor determines the identity is associated with an age that is at least the threshold
age (Adams Para. [0066-0067] based on users kiosk identified age, the medication
may be dispensed). It would have been obvious to one of ordinary skill in the art at the
time the invention was filed to modify the system of Draper with the age restriction
parameters of Adams. The motivation for doing so would be to prevent the need for
pharmacists or employee intervention, which may the checkout process longer and take
time away from employees doing other necessary activities in store (Adams Para.
[0067] kiosk authenticates, dispenses without human interaction).

Regarding claim 14, furthermore Draper discloses the payment is a first payment; the first payment partially pays for a cost of the pickup order; and the processor processes a second payment for a remainder of the cost of the pickup order (Draper Para. [0064] payment and insurance information are entered based on the user, and pays before dispensing of the prescription, whether none, co-pay or in full; insurance plus co-pay with other payment method). Gilman discloses a customer loyalty system that provide promotions to a user and using loyalty or promotional credits to process and fulfill an order (Gilman paragraphs 0063 and 0076), also Adams disclose the second payment using a loyalty or rewards program associated with the identity prior to enabling vending of the pickup order. Adams teaches the second payment using a loyalty or rewards program associated with the identity prior to enabling vending of the pickup order (Adams Para. [0345-0349] the user may select a type of payment, including loyalty reward card with credits; Para. [0399-0400] determination of rewards is applied to the transaction). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination Draper/Gilman with the rewards payment of Adams. The motivation for doing so would be to allow for the most flexibility of payment options provided to the user (Adams Para. [0345-0349] user may select from a few different payment options).

Claims 7 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0281656 A1 Draper in view of US 2018/0253682 A1 Gilman, further in view of US 2003/0130867 A1 Coelho.

Regarding claim 7, Draper teaches the system of claim 1, wherein: the prescription item
is a first prescription item; the person is a first person (Draper Para. [0064] when an
identity is verified, the computer system determines the prescription authorized
to be dispensed to the patient); the processor: determines that the pickup order
includes a second prescription item associated with a second person (Draper Para.
[0063] the prescriptions for pickup are sent through the communication network,
with the patient information); prior to enabling the providing of the pickup order
the pickup order (Draper Para. [0066] when the prescription and identity are
verified, the prescription is moved to the dispensing area). Gilman discloses authorizing a user to fill a prescription on behalf of a patient of the prescription based on a user authorization record of the user or the patient (see at least paragraph 0004).  Also Coelho is in the field of controlling health information (Coelho Abstract, controlling health information) and teaches determines information associated with the identity indicates that the first person is authorized to pick up the second prescription item for the second person (Coelho Para. [0044] consent by the patient may be granted to other people to access their medical information, and the additional person may be authorizing the other people for prescription pickup). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination Draper/Gilman, with the ability to grant pickup access to other people, as taught by Coelho. The motivation for doing so would be to grant access for prescription pick up for medications needed for incapacitated persons, or perhaps underage persons not capable of medication pickup (Coelho Para. [0044] medical access for other people rather than the patient is needed for medically incapacitated people, or underage people).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US
2009/0281656 A1 Draper in view of US 2018/0253682 A1 Gilman, further in view of US 2017/0344724 A1 Nockley.

Regarding claim 17, the combination Draper/Gilman fails to explicitly disclose wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion of the pickup order by communicating with a device associated with a governmental assistance program. Nockley is in the field of medical dispensers (Nockley Abstract, automatically dispensing based on medical authorization) and teaches wherein the processor determines that the identity qualifies for the discounted pricing on the at least the portion of the pickup order by communicating with a device associated with a governmental assistance program (Nockley Para. [0130] different systems and databases that are connected, including government agencies; Para. [0110] the patient information may use an insurance or a discount card; Para. [0123] fixed income cases are also taken into account; based on any information submitted by the user, it includes a discount card, where the discount is from does not change the act of discounting prescription medications). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination Draper/Gilman with the discount information of Nockley. The motivation for doing so would be to include all information, no matter the source, to process the prescription and give each user a specific and accurate experience (Nockley Para. [0002] medical history, sources of prescription and any insurance or other payment methods to give a complete analysis of a patient’s medical history).

Regarding claim 18, furthermore the combination Draper/Gilman fails to explicitly
disclose wherein the processor determines that the identity qualifies for the discounted
pricing on the at least the portion of the pickup order by communicating with a device
associated with a charity organization. Nockley teaches wherein the processor
determines that the identity qualifies for the discounted pricing on the at least the portion
of the pickup order by communicating with a device associated with a charity
organization (Nockley Para. [0110] the patient information may use an insurance or
a discount card; Para. [0115] discount cards are used to reduce the price of
prescriptions; based on the information submitted by the user, it includes a
discount card, which may be administered by a charity, where the discount is
from does not change the act of discounting prescription medications). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination Draper/Gilman with the discount information of Nockley. The motivation for doing so would be to include all information, no matter the source, to process the prescription and give each user a specific and accurate experience (Nockley Para. [0002] medical history, sources of prescription and any insurance or other payment methods to give a complete analysis of a patient’s medical history).

Regarding claim 19, furthermore the combination Draper/Gilman fails to explicitly
disclose wherein the processor determines that the identity qualifies for the discounted
pricing on the at least the portion of the pickup order by using information associated
with the identity to determine that the person does not have medication insurance
coverage. Nockley teaches wherein the processor determines that the identity qualifies
for the discounted pricing on the at least the portion of the pickup order by using
information associated with the identity to determine that the person does not have
medication insurance coverage (Nockley Para. [0130] different systems and
databases that are connected, including government agencies; Para. [0110] the
patient information may use an insurance or a discount card, or pay cash; Para.
[0123] fixed income cases are also taken into account; based on any information
submitted by the user, it includes a discount card, where the discount is from
does not change the act of discounting prescription medications). It would have
been obvious to one of ordinary skill in the art at the time the invention was filed to
modify the system of Draper with the discount information of Nockley. The motivation for
doing so would be to include all information, no matter the source, to process the
prescription and give each user a specific and accurate experience (Nockley Para.
[0002] medical history, sources of prescription and any insurance or other
payment methods to give a complete analysis of a patient’s medical history).

Regarding claim 20, furthermore the combination Draper/Gilman fails to explicitly
disclose wherein the processor determines that the identity qualifies for the discounted
pricing on the at least the portion of the pickup order by using information associated
with the identity to determine that the person has an income less than a threshold.
Nockley teaches wherein the processor determines that the identity qualifies for the
discounted pricing on the at least the portion of the pickup order by using information
associated with the identity to determine that the person has an income less than a
threshold (Nockley Para. [0130] different systems and databases that are
connected, including government agencies; Para. [0110] the patient information
may use an insurance or a discount card, or pay cash; Para. [0123] fixed income
cases are also taken into account; based on any information submitted by the
user, it includes a discount card, where the discount is from does not change the
act of discounting prescription medications). It would have been obvious to one of
ordinary skill in the art at the time the invention was filed to modify the system of Draper
with the discount information of Nockley. The motivation for doing so would be to
include all information, no matter the source, to process the prescription and give each
user a specific and accurate experience (Nockley Para. [0002] medical history,
sources of prescription and any insurance or other payment methods to give a
complete analysis of a patient’s medical history).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Fauci (10,032,005 B2) discloses a dispensing unit for prescription and non-prescription items including authenticating a user based on biometric information.


CONCLUSION
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denisse Ortiz Roman whose telephone number is (571)270-5506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

/NATHAN C UBER/             Supervisory Patent Examiner, Art Unit 3687